DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to an invention non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 2/03/22 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7 has been amended and recites in part:
“in a second state, the separable connector includes an adapter probe associated with the termination port in place of the electrical probe, the adapter probe is configured to introduce a fluid into the electrical cable via the termination port”
Claims 14-19 have been canceled.
Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing disconnecting the separable connector from a source of energy; confirming the cable is a candidate for injection; removing an electrical probe from a termination port of the separable connector; affixing an adapter probe to the termination port of the separable connector, wherein the connection port and the termination port are in communication; and introducing a fluid through the adapter probe into the separable connector via the adapter probe at the terminal port for receipt within the electrical cable at the connection port.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 7, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing a separable connector having a connecting port and a termination port, wherein the electrical cable is affixed to the connecting port and the termination port is configured to be connected to a terminal of a power device, the connecting and termination ports are in communication with each other; in a first state, the separable connector includes an electrical probe associated with the termination port configured for electrical connection with the terminal of the power device; and in a second state, the separable connector includes an adapter probe associated with the termination port in place of the probe, the adapter probe is configured to introduce a fluid into the electrical cable via the termination port.  None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Examiner remarks: The Examiner considers the following prior art references as the closest art related to the instant application:
	Feng et al. (Pub. No. US 2021/0277723) discloses a connector with separable fluid and electrical connectors.
	Haney et al. (Pub. No. US 2021/0057839) discloses an adaptive multi-purpose pneumatic electric connector.
	Ferderer et al. (Pub. No. US 2020/0169030) discloses a module system for modular plug connectors for fluid and electrical lines.
	Rombach (Pub. No. US 2019/0175261) discloses a probe applicator with a removable electrical and fluid connector.
	Bartel et al. (Pub. No. US 2018/0264832) discloses a quick connect assembly for fluid and electrical connections.
	Bertini et al. (Pub. No. US 2017/0314692) discloses an injection electrical connector.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847